Stark App. No. 2002CA00058, 2002-Ohio-5763. Upon consideration of the jurisdictional memoranda filed in this ease, the court hereby allows the appeal.
IT IS ORDERED by the court, sua sponte, that this cause be consolidated with Supreme Court case No. 2002-2188, Miller v. Grange Mut. Cas. Co., Stark App. No. 2002CA00058, 2002-Ohio-5763, and held for the decision in Supreme Court case No. 2002-0610, Geren v. Westfield Ins. Co., Lucas App. No. L-01-1398, 2002-Ohio-1230.
IT IS FURTHER ORDERED by the court that the Clerk issue an order for the transmittal of the record from the Court of Appeals for Stark County.
IT IS FURTHER ORDERED that the briefing schedule be stayed.
Moyer, C.J., dissents and would allow only the cross-appeal.
Resnick and Pfeifer, JJ., dissent.